Citation Nr: 1813009	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-32 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's daughter


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to December 1958. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

A July 2015 rating decision granted service connection for bilateral hearing loss.  The decision assigned a 0 percent disability rating for the condition.  The Veteran appealed the decision in February 2016.  

The Veteran appeared at a videoconference hearing at the RO in October 2017 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates the Veteran's condition may have worsened since his last examination.  The Veteran's initial rating was assigned based on a May 2015 VA examination.  Since then, the Veteran underwent a March 2016 examination at a VA facility that showed some worsening at the higher frequency ranges of the testing, but was considered overall consistent with the May 2015 testing, according to a notation by the Veteran's audiologist.  However, at the October 2017, the Veteran testified that his hearing loss had become worse since his last hearing test.  Given the slight increase in hearing loss noted in March 2016 and the time that has elapsed since that examination, the Veteran's testimony that he has experienced a worsening of his hearing loss is found credible.  

Where there is credible evidence of a worsening of a condition in a claim for an increased rating, VA is required to obtain a new examination to reflect the current severity of the disability.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  Thus, a remand is necessary to obtain a new examination to evaluate the current severity of the Veteran's bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records that may relate to the Veteran's hearing loss disability. 

2.  After the above development has taken place, forward the Veteran's claims file to an appropriate examiner for an examination to address the current nature and severity of his bilateral hearing loss. 

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Based on examination results and a review of the record the examiner should provide an opinion describing the Veteran's symptoms associated with his hearing loss and note the impact, if any, on his social and occupational functioning. 

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




